HIGGINS, Justice.
The defendant’s assignments of error involve the admissibility of the defendant’s statements made to the officer at the time he served the warrants charging armed robbery and rape. The evidence on the voir dire disclosed, and the trial judge found, that Officer Boone first advised the defendant of his rights *401without any interrogation and that after he read the warrant charging armed robbery, the defendant volunteered the information, “I took the money.” When the warrant charging rape was read, the defendant said, “It won’t like that, nope it won’t like that.”
The defendant did not offer evidence on the voir dire. The court found facts and properly concluded the statements did not result from interrogation, but were volunteered and legally admissible in evidence.
“[T]he prosecution may not use statements, whether exculpatory or inculpatory, stemming from custodial interrogation of the defendant unless it demonstrates the use of procedural safeguards effective to secure the privilege against self-incrimination. By custodial interrogation, we mean questioning initiated by law enforcement officers after a person has been taken into custody or otherwise deprived of his freedom of action in any significant way.
* * * t- t-
“The fundamental import of the privilege while. an individual is in custody is not whether he is allowed to talk to the police without the benefit or warnings and counsel, but whether he can be interrogated. There is no requirement that police stop a person who enters a police station and states that he wishes to confess to a crime, . . . Volunteered statements of any kind are not barred by the Fifth Amendment and their admissibility is not affected by our holding today.”
The foregoing is taken from Miranda v. Arizona, 384 U.S. 436, 16 L.Ed. 2d 694, 86 S.Ct. 1602. See also State v. Muse, 280 N.C. 31, 185 S.E. 2d 214; State v. Perry, 276 N.C. 339, 172 S.E. 2d 541; State v. Hines, 266 N.C. 1, 145 S.E. 2d 363.
The defendant’s motions to dismiss were properly denied. The evidence was ample to go to the jury and to sustain its verdicts. The judgments were within the limits fixed by law for the offenses for which the defendant was convicted. Error of law does not appear either in the trial or on the face of the record proper.
No error.